Citation Nr: 1700022	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety.  

2.  Entitlement to service connection for a gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page. 


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

In the course of his October 2010 VA mental disorders examination, the Veteran was diagnosed with a generalized anxiety disorder.  However, the examiner concluded the Veteran's anxiety disorder was not caused by or the result of his viral illness in service.  In support of this conclusion, the examiner stated it is not possible for one episode of viral illness to result in an anxiety disorder.  The examiner unfortunately missed the mark, because the Veteran did not assert his in-service viral illness caused his anxiety disorder, but rather that his in-service manifestations of nausea and diarrhea may have represented initial manifestations of his anxiety disorder.  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Since the October 2010 examiner wholly failed to address the Veteran's contention, the Board finds a remand is necessary in order to obtain a new VA examination with sufficient medical opinion.

The Veteran also underwent a VA stomach conditions examination in December 2010.  At that time, he was diagnosed with diverticulosis.  The examiner referenced the Veteran's in-service treatment for nausea, vomiting and diarrhea in October 1969.  In addition, the examiner noted the Veteran's reports of ongoing intermittent bouts of diverticulosis.  Nonetheless, the examiner concluded the Veteran's current disability was not caused by or the result of service.  In support of this opinion, the examiner stated there was no "medical documentation of any chronic GI condition since."  It appears the examiner ignored the Veteran's reports of ongoing intermittent bouts of diverticulosis at the outset of the examination.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the examiner cannot base his conclusion on a lack of formal treatment.  Id.  As a lay witness, the Veteran is competent to report experiencing diarrhea, nausea and indigestion.  Therefore, the Board has determined a new examination is also warranted to address the Veteran's stomach disability claim.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that in his appeal statement dated in July 2013, the Veteran stated his belief that additional service records exist regarding a period of inpatient hospitalization which occurred in service from October 15 to 23, 1969.  In correspondence dated in December 2010, he reported treatment was provided at the Tan Son Nhut Air Force hospital and the Army 3rd Field Hospital in Saigon during October of 1969.  The Board notes, however, that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from other STRs.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the National Personnel Records Center or other appropriate records storage facility and request copies of any separately stored inpatient hospitalization records from the reported hospitalizations which occurred in service from October 15 to 23, 1969 at the Tan Son Nhut Air Force hospital and the Army 3rd Field Hospital in Saigon.  

3.  Then, the Veteran should be provided a VA examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.  

The examiner should discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's reports of experiencing nausea, diarrhea and anxiety in service.  The examiner should expressly indicate whether those reported symptoms may have represented initial manifestations of the Veteran's presently diagnosed psychiatric disorder.   

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed gastrointestinal disability.  

All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current gastrointestinal disorder: 

a) originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include his treatment for nausea, indigestion and diarrhea in October 1969; 

b) was caused by his acquired psychiatric disorder; or 

c) was permanently worsened by his acquired psychiatric disorder.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his ongoing intermittent bouts of diverticulosis-like symptoms since his initial treatment for such symptoms in service in October 1969.  

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

